Citation Nr: 0109094	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right inguinal hernia, currently evaluated as 0 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of fracture of the left ulna with traumatic 
arthritis of the left elbow, currently evaluated as 0 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
generalized dermatitis, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from April 1941 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant entitlement to 
increased ratings for service-connected right inguinal 
hernia, evaluated as 0 percent disabling; residuals of 
fracture of the left ulna with traumatic arthritis of the 
left elbow, evaluated as 0 percent disabling; and generalized 
dermatitis, evaluated as 0 percent disabling.


FINDINGS OF FACT

1.  The appellant's right inguinal hernia is currently 
asymptomatic, with no evidence of hernia on examination in 
December 1998, and no history of surgery.

2.  Current manifestations of the appellant's service-
connected residuals of fracture of the left ulna with 
traumatic arthritis of the left elbow include negative x-rays 
of the left wrist and elbow with no limitation of motion, loss 
of strength or tenderness, but with a residual type of chronic 
mild tenosynovitis, which caused pain in the wrist and 
functional impairment classified in the range of mild. 

3.  Current manifestations of the appellant's service-
connected generalized dermatitis do not include exfoliation, 
exudation, or itching on an exposed or extensive area.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for right 
inguinal hernia are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 7338 (2000).

2.  Manifestations of the appellant's service-connected 
residuals of fracture of the left ulna with traumatic 
arthritis of the left elbow are no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5206, 5207 (2000). 

3.  Current manifestations of the appellant's service-
connected dermatitis are no more than 0 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118 Diagnostic 
Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has requested increased ratings for his 
service-connected disabilities.  

The RO has met its duty to assist the appellant in the 
development of his claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of letters dated in July 1998 and September 1998, the 
appellant was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  Further, the appellant and his representative were 
provided additional notice of the information required to 
substantiate his claim by virtue of the Statement of the Case 
issued during the pendency of this appeal.  The RO also made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to the issues 
has been obtained and associated with the claims folder.  
Private medical records were obtained, and a VA examination 
was provided in December 1998.  Although the appellant has 
claimed that his examination was inadequate because the 
examiner did not have his claims file for review prior to the 
examination and was not an M.D., the Board notes that the 
appellant has had no medical treatment for his service-
connected disabilities for more than 10 years, the 
examination report was very thorough, and he has not 
indicated that deficits related to his service-connected 
disabilities would be revealed should another VA examination 
be conducted. 

In evaluating the appellant's request for increased ratings, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2000) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

1.  Entitlement to an increased rating for service-connected 
right inguinal hernia, currently evaluated as 0 percent 
disabling.

The appellant was granted entitlement to service connection 
for incomplete, right inguinal hernia, evaluated as 0 percent 
disabling, in a December 1946 rating decision.

VA treatment records, dated from October 1981 to May 1983, 
were negative for any complaints or findings referable to a 
right inguinal hernia.

Private medical treatment records from Lanier Memorial 
Hospital, dated from November 1992 to November 1998, were 
submitted, but were likewise devoid of any complaints or 
findings referable to a right inguinal hernia.

A VA hernia examination was conducted in December 1998.  The 
appellant reported that "his physicians were following him 
for a check-up" and because there were no complications and 
no restrictions or obstructions he had had no treatment.   The 
examiner reported that there was no dysphagia, and no 
paroxysmal hematemesis or melena.  There was no reflux, nausea 
or vomiting and no other treatment.  On examination while 
lying down, the left inguinal hernia area revealed no hernias.  
On stressing, also in the external and inguinal ring canal 
areas, there was no evidence of hernia.  The diagnosis was of 
probable inguinal hernia with no complications and no surgery.  
There was no evidence of hernia on the clinical examination.  
Diagnosis was probable inguinal hernia with no complications 
and no surgery. 

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 7338, a 60 percent disability evaluation for 
an inguinal hernia which is large, post operative, recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 30 percent 
disability evaluation is provided for an inguinal hernia 
which is small, post operative recurrent, or unoperated 
irremediable, not well supported by a truss, or not readily 
reducible.  A 10 percent evaluation is provided for an 
inguinal hernia which is post operative recurrent, readily 
reducible and well supported by truss or belt.  A 
noncompensable evaluation is provided where the hernia is not 
operated, but remediable, or small, reducible, or without 
true hernia protrusion.  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2000).

In this case, a review of the evidence of record reflects 
that the appellant's right inguinal hernia is currently 
asymptomatic with no history of operation and no evidence of 
hernia on VA examination in December 1998.  In view of the 
lack of medical findings for recurrence of right inguinal 
hernia or symptomatology associated with hernia repair, the 
criteria for a compensable evaluation are not met, and the 
preponderance of the evidence is against his claim for a 
higher disability rating.

Application of the extraschedular provision is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits or the Director Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).

2.  Entitlement to an increased rating for service-connected 
residuals of fracture of the left ulna with traumatic 
arthritis of the left elbow, currently evaluated as 0 percent 
disabling.

The appellant was originally granted entitlement to service 
connection for a healed fracture of the coronoid process of 
the left ulna, evaluated as 0 percent disabling, in a January 
1946 rating decision.  He was granted an increased rating 
from 0 to 10 percent disabling for residuals of fracture of 
the coronoid process of the left ulna with mild traumatic 
arthritis in a January 1948 rating decision.  His rating was 
reduced to 0 percent disabling in a September 1958 rating 
decision.

A December 1981 treatment record from the appellant's private 
chiropractor, Don Rogers, D.C., and medical treatment records 
from the appellant's private physician, Dr. R. Andrews, dated 
from April 1977 to April 1985, reported that the appellant 
was seen for multiple joint arthritis.

VA treatment records, dated from October 1981 to May 1983, 
also reported that the appellant was seen for complaints of 
generalized arthritis, including pain in his left arm, elbow 
and hand.  Some weakness in his left upper extremity was 
reported in April 1982, and his arthritis was described as 
"controlled" with Clinoril in October 1982.

A VA examination was conducted in May 1985. The appellant 
reported pain in the left ulnar area and left elbow, with 
decreased grip in his left hand and sometimes numbness in his 
left hand and wrist, which was worse with cold and rainy 
weather.  He had dorsiflexion of the left wrist to 70 degrees, 
and palmar flexion to 80 degrees.  Ulnar deviation was to 45 
degrees, and radial deviation was to 20 degrees.  Although 
underexposed, x-ray revealed a suggestion of mild post 
traumatic osteoarthritic changes involving the bones of the 
elbow.  There was a suggestion of a healed fracture involving 
the proximal ulna.  The examiner diagnosed mild osteoarthritis 
of the left elbow.

A July 1985 statement from the appellant's private physician, 
R. Bob Mullins, M.D., reported that the appellant had been 
followed for multiple joint pains with x-ray evidence of 
degenerative joint disease involving the upper and lower 
extremities and cervical spine.  

A VA examination was conducted in March 1986 which revealed no 
swelling, erythema or tenderness to palpation around the left 
elbow or wrist joints.  There was no crepitation on motion of 
these joints.  His left elbow flexed to 135 degrees and 
extended to 0 degrees.  The left forearm pronated to 75 
degrees and supinated to 80 degrees.  The left wrist 
dorsiflexed to 60 degrees and palmar flexed to 70 degrees.  
Ulnar deviation at the left wrist was to 40 degrees and radial 
deviation was to 20 degrees.  Left upper extremity pulses were 
normal with firm grip of the left hand.  Left upper extremity 
strength was felt to be normal.  X-ray of the left elbow and 
forearm showed minimal arthritic changes at the elbow joint.  
The examiner diagnosed residuals, fracture, coronoid process, 
left ulna, and degenerative arthritis, mild, left elbow.

The appellant filed for an increased rating in May 1998.  

Private medical treatment records from Lanier Memorial 
Hospital were submitted, but were devoid of any complaints or 
findings referable to the appellant's left elbow.

A VA joints examination was conducted in December 1998.  A 
history of left ulnar fracture was provided.  On examination, 
the left forearm, elbow to the radial, and ulnar styloid 
process, bilaterally, were symmetrical.  The forearm 
musculature was symmetrical and there was no atrophy or 
fasciculations.  There was no inflammation or rash.  The 
strength in the left upper extremity was 5/5 proximally and 
distally.  There was no neuromuscular deficit noted.  The 
median, ulnar and radial nerve functions were intact.  The 
sensory and motor findings were also intact and there were no 
pathological reflexes.  The left shoulder had an old history 
of subacromial bursitis with a chronic type of pain.  External 
rotation was to 80 degrees and internal rotation was to 90 
degrees, which was normal.  Elbow flexion was easily possible 
to 130 degrees, supination was to 85 degrees, and pronation 
was 80 degrees and normal.  Wrist dorsiflexion was to 70 
degrees.  Palmar flexion was to 80 degrees; ulnar deviation 
was to 40 degrees; and radial deviation was to 20 degrees, 
also within normal limits.  On examination the MP joints and 
IP joints, and the wrist joints revealed no significant 
evidence of any tenderness in the scaphoid area.  There was no 
tenderness of the olecranon bursa site, and the medial and 
lateral condyle areas were also nontender.  Triceps 
posteriorly were negative for tenderness.  The examiner added 
that any kind of stress on the wrist did cause pain in the 
wrist dorsiflexion or any kind of strain, which was more like 
a residual type of chronic mild tenosynovitis.  An x-ray of 
the left wrist was normal.  The left shoulder x-ray was within 
normal limits with the exception of a mild supraspinatus 
tender calcinosis.  X-ray of the left elbow was normal.  The 
examiner diagnosed an old left ulnar fracture with no x-ray 
findings now of fracture, but probable mild chronic post-
traumatic wrist teno-synovitis.  Functional impairment was 
classified in the range of mild.  The left elbow within 
reported within normal limits and the x-rays were normal.  
There were no residual deficits.  

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010 (2000).  The schedular criteria for 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
evaluation is warranted for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups; and a 20 percent disability evaluation is 
warranted for involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. 4.71a Diagnostic Code 5003 (2000).  
It is noted that the 10 percent ratings based on x-ray 
findings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 5003 (2000).

According to the applicable criteria, a 0 percent evaluation 
is warranted for flexion of the elbow limited to 110 degrees, 
and a 10 percent evaluation is warranted for extension 
limited to 45 degrees or flexion limited to 100 degrees.  38 
C.F.R. Part 4, Codes 5206, 5207 (2000).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
[and] actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 0 percent for 
limitation of motion is not warranted.  The objective 
evidence of record does not indicate that the appellant has 
limitation of flexion to 100 degrees or limitation of 
extension to 45 degrees.  Although the evidence does not 
indicate that he experiences weakness, fatigability or 
incoordination, the appellant did report pain with stress on 
his wrist during his December 1998 VA examination, which the 
examiner reported was probably mild chronic post traumatic 
wrist tenosynovitis with functional impairment classified in 
the range of mild.  Therefore, after application of the 
benefit of doubt, the Board finds that a 10 percent 
disability evaluation is warranted under 38 U.S.C.A. 
§38 C.F.R. § 4.40 (2000) for functional loss due to pain.  
Accordingly the disability is evaluated as 10 percent 
disabling.  Deluca v. Brown, 8 Vet.App. 202, 204-7 (1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the appellant 
as required by the holding of the United States Court of 
Appeals for Veterans Claims in Schafrath v. Derwinski, 1 
Vet.App. 589, 593 (1991), including the provisions of 38 
C.F.R. § 3.321(b)(1) (2000).  The Board, as did the RO, finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2000).  In this regard, 
the Board finds that there has been no showing by the 
appellant that his residuals of fracture of the left ulna 
with traumatic arthritis of the left elbow has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

3.  Entitlement to an increased rating for service-connected 
generalized dermatitis, currently evaluated as 0 percent 
disabling.

The appellant was granted entitlement to service connection 
for severe fungus disease of both feet, evaluated as 50 
percent disabling, in a December 1946 rating decision.  His 
disability rating was reduced from 50 to 30 percent disabling 
for fungus infection of both feet and hands, and tinea 
cruris, in a January 1948 rating decision; from 30 to 10 
percent disabling for quiescent residuals of generalized 
dermatitis in a November 1948 rating decision; and from 10 to 
0 percent disabling in a September 1958 rating decision.   

VA treatment records dated from October 1981 to May 1983 
reported that the appellant provided a history of occasional 
episodes of skin rash involving mostly his fingers which 
healed spontaneously, in October 1982.  The examiner assessed 
dermatitis in remission.

Private medical treatment records from Lanier Memorial 
Hospital were submitted, but are entirely negative for 
complaints or findings referable to the appellant's 
dermatitis.

A VA skin diseases examination was conducted in December 1998.  
The appellant reported a history of skin rashes diagnosed as 
some kind of fungal skin problem in the upper extremities, but 
claimed that he did not have it at the time of examination.  
He reported that presently he was doing fine and used some 
kind of ointment if it flared up.  There was no history of 
follow-up by a dermatologist.  There was no history of 
pruritus, or other symptoms on examination.  The was no 
history of any kind of ulceration or rash on his back, chest, 
neck, behind his ears, upper extremities, or inguinal areas.  
There was no itching, crusting, and exfoliation.  The 
diagnosis was a possibility of a fungal dermatitis which was 
pretty well stable at the time with no residual deficits.

Dermatitis is rated by analogy to eczema.  38 C.F.R. § 4.20 
(2000).  The schedular criteria for eczema call for a 0 
percent disability rating for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area; a 10 percent disability rating is warranted for 
eczema with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area; a 30 percent disability 
rating is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement; and a 
maximum rating of 50 percent disability rating is warranted 
for eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118 Diagnostic Code 
7806 (2000).

Here, the preponderance of the evidence is against the claim 
of an increased rating for service-connected generalized 
dermatitis.  The Board places emphasis on the lack of 
treatment for the appellant's service-connected dermatitis, 
and the lack of findings on his most recent December 1998 VA 
examination.  There is no indication of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area warranting a 10 percent disability evaluation.  

Moreover, application of the extraschedular provision is not 
warranted, as there is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards, and referral by the RO to 
the Under Secretary for Benefits or the Director Compensation 
and Pension Service, under 38 C.F.R. § 3.321(b) (2000) was 
not required.  See Bagwell v. Brown, 9 Vet.App. 337 (1996).




ORDER

An increased disability rating for service-connected right 
inguinal hernia is denied.

An increased disability rating for the appellant's service-
connected residuals of fracture of the left ulna with 
traumatic arthritis of the left elbow is granted, consistent 
with the criteria applicable to the payment of monetary 
awards.

An increased disability rating for service-connected 
generalized dermatitis is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

